Title: From James Sullivan to Thomas Boylston Adams, 6 August 1804
From: Sullivan, James
To: Adams, Thomas Boylston



Sir
Boston 6th 1804

We have reflected some  our dispute in regard to damage done your estate in medford. We wish you to consider before you come to town how far a proposition of this nature would claim your attention. We have about Six acres purched from Russells Estate & Joining yours;  apart of which might be received in exchange for what we take from you; and a reasonable Sum be paid for removing the house over the canal on higher ground Where it may stand near the new road proposed by you.
I am with regard / your humble Sert
Ja Sullivan